UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) ☒ Quarterly Report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended March 31 , 201 5 . Or ☐ Transition Report pursuant to Section13 or 15 (d)of the Securities Exchange Act of 1934 for the transition period from to . Commission File Number: 333-158525 HOMETOWN BANKSHARES CORPORATION (Exact name of the registrant as specified in its charter) Virginia 26-4549960 (State or other jurisdiction of Incorporation or organization) (I.R.S. Employer Identification No.) 202 South Jefferson Street, Roanoke, Virginia (Address of principal executive offices) (Zip Code) Registrant’s telephone number: (540)345-6000 (Former name, former address, and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)filed all reports required to be filed by Section13 or 15 (d)of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes☒
